This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1502

                                    State of Minnesota,
                                       Respondent,

                                            vs.

                                Dennis Lowell Halverson,
                                       Appellant.

                                 Filed December 5, 2016
                                        Affirmed
                                     Stauber, Judge

                             Hennepin County District Court
                                File No. 27CR1436278

Lori Swanson, Attorney General, St. Paul, Minnesota; and

James Hoeft, Champlin City Attorney, Jennifer C. Moreau, Assistant City Attorney, Barna,
Guzy & Steffen, Ltd., Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Chang Y. Lau, Assistant Public
Defender, St. Paul, Minnesota (for appellant)

       Considered and decided by Stauber, Presiding Judge; Schellhas, Judge; and

Reyes, Judge.

                         UNPUBLISHED OPINION

STAUBER, Judge

       Appellant challenges his trespass convictions, arguing that the state failed to prove

beyond a reasonable doubt that he lacked a claim of right to return to an area adjoining
the complainant's condominium or lacked a bona fide belief that he had a claim of right

to be in that area when he returned to the property after being told to leave. We affirm.

                                          FACTS

       Appellant Dennis Lowell Halverson lives in a condominium owned by his mother

at Elm Creek Court Homes in Champlin. A.K., the victim in this case, is the president of

the board of directors of the Elm Creek Court Home Association (Association).

       The Association rules include the following procedure for reporting violations:

                     Unit owners and residents are encouraged to attempt to
              resolve individual differences with their neighbors before
              seeking recourse through the Rules and Regulations channel.
              An owner or resident may deliver to a member of the Board or
              the Management Company a written and signed complaint or
              email stating which rule is being violated (by citing the rule or
              describing the action), by whom and when (date, and time
              where practical).

The condominium property is managed by Omega Management (Omega).

       Appellant routinely made complaints to A.K. about Association rules infractions

he had personally observed at the condominium property, including such matters as

plants being hung on a fence, the placement of garbage cans, and vehicles parked on the

property with expired tabs. A.K. learned from Omega that before she became president

of the Association board and due to the frequency of appellant’s complaints, Omega had

asked appellant to send his complaints directly to Omega. But in the fall of 2014,

appellant personally delivered complaint letters to A.K. at her condominium “multiple

times a week at different hours.” At first, A.K. would personally deliver appellant’s




                                             2
letters to Omega, but she eventually asked appellant to send them directly to Omega

himself because the job of forwarding his letters was becoming “unwieldy.”

       Despite A.K.’s attempts to curtail appellant’s personal deliveries, appellant

continued to bring his complaint letters to A.K. into the month of December. A.K. then

stopped answering her door, but during a four-day period in early December appellant

came to her condominium unit 13 times when she was at home, on one occasion

pounding on her door for five minutes. On December 7, appellant came to A.K.’s

condominium five different times and rang the doorbell.

       Early in the morning of December 8, A.K. went to the Champlin police to initiate

trespass charges against appellant. Officer Terry Cassem advised A.K. to call the police

the next time appellant came to her condominium. When appellant again came to her

door at 11 a.m. on that same day, A.K. called the police. They responded and located

appellant on A.K.’s sidewalk, between her driveway and front door, and issued him a

notice of trespass that directed him to stay off of A.K.’s property. At 4:15 p.m. on the

same day, appellant walked across A.K.’s lawn, up her walkway to her porch, rang the

doorbell, and then left. Police again came to A.K.’s condominium, located appellant

about a half a block away, and issued appellant a citation for misdemeanor trespass.

Even after the citation was issued, appellant continued to mail complaints to A.K.

       At appellant’s jury trial, the central issue was whether appellant’s actions

constituted trespass. The Association rules provide that condominium property consists

of “[t]he entire parcel of land and all improvements thereon, including Common

Elements, Limited Common Elements and Units.” A “unit” is defined as “[t]hat portion


                                             3
of the Condominium designed for living purposes and designated for separate

Ownership.” A “common element” is defined as “[a]ll portions of the Condominium and

the Condominium property other than the Units.” “Limited Common Elements” are

defined as “[a]ny part of the Common Elements which has been designated specifically

for the enjoyment and exclusive use of a particular unit, such as patios, Garage Stalls, and

exterior doors and windows.”

       A.K. testified that the limited common elements connected to each unit are for the

exclusive use of the unit owner, and described the Association’s role in those areas as to

promote “consistency of esthetic” on the property. She also described the limited

common elements as being “for one unit’s use” and stated that they include such things

as her “front door, . . . walkway, . . . porch, . . . patio, [and] front windows.” The

Association rules require condominium owners to pay for necessary repairs to their

limited common elements.

       The jury found appellant guilty of trespass. The district court imposed a 30-day

stayed sentence and placed appellant on probation. He now appeals.

                                      DECISION

       On a claim of insufficient evidence to support a guilty verdict, an appellate court

              will view the evidence in the light most favorable to the verdict
              and assume that the factfinder disbelieved any testimony
              conflicting with that verdict. The verdict will not be
              overturned if, giving due regard to the presumption of
              innocence and the prosecution’s burden of proving guilt
              beyond a reasonable doubt, the factfinder could reasonably
              have found the defendant guilty of the charged offense.




                                               4
State v. Palmer, 803 N.W.2d 727, 733 (Minn. 2011) (quotations and citations omitted).

“It is axiomatic that it is the State’s burden to prove every element of the charged

offense.” State v. Struzyk, 869 N.W.2d 280, 289 (Minn. 2015).

       Under Minn. Stat. § 609.605, subd. 1(b)(8) (2014), a person commits a

misdemeanor “if the person intentionally . . . returns to the property of another within one

year after being told to leave the property and not to return, if the actor is without claim

of right to the property or consent of one with authority to consent.” “‘[W]ithout claim of

right’ is an element the state must prove beyond a reasonable doubt” by offering evidence

“from which it is reasonable to infer that the defendant has no legal claim of right to be

on the premises where the trespass is alleged to have occurred.” State v. Brechon, 352
N.W.2d 745, 750 (Minn. 1984). Under traditional principles of property law, this

evidence would consist of evidence “that the title or right of possession is in a third party

and that no title or permission has been given to defendant, or if given has been

withdrawn.” Id.

       If the state satisfies its burden to prove that the defendant acted “without claim of

right” in returning to the subject property, “the burden then shifts to the defendant who

may offer evidence of his reasonable belief that he has a property right, such as that of an

owner, tenant, lessee, licensee or invitee.” Id. But “[t]he claim of right is a defense only

if it is bona fide.” State v. Hoyt, 304 N.W.2d 884, 890 (Minn. 1981).

              An act which, as related to the true owner of land, might appear
              to be trespass is not in fact a trespass, if the act is committed in
              good faith by one who actually and sincerely believes that he
              is authorized (either because authorized by the true owner, or



                                               5
              because he believes himself to be the true owner) to do the act
              in question.

Id. (quotation omitted). In contrast to a bona fide claim of right, a false claim made by a

person who cannot establish “circumstances indicative of innocent purposes” is not a

defense to trespass. State v. Quinnell, 277 Minn. 63, 70-71, 151 N.W.2d 598, 604

(1967).

       Appellant argues that A.K. lacked a claim of right to the limited common elements

adjoining her condominium. Viewing the evidence in the light most favorable to the

verdict, the evidence is sufficient to prove this element of the offense. A.K. individually

owned her condominium unit, which by Association rules was “designated for separate

Ownership.” The area around A.K.’s unit that constituted limited common elements was

“designated specifically for the enjoyment and exclusive use of [A.K.’s] particular unit,”

and A.K. was required to pay for repairs to that area. (Emphasis added.) This gave A.K.

a sufficient possessory interest to exclude others from that area. See State v. Zimmer, 478
N.W.2d 764, 766 (Minn. App. 1991) (noting that in criminal trespass action the state had

the burden to prove that a priest was the “lawful possessor” of church property and could

order person off the property), aff’d, 487 N.W.2d 886 (Minn. 1992); cf. Minch Family

LLLP v. Buffalo-Red River Watershed Dist., 628 F.3d 960, 967 (8th Cir. 2010) (“In

Minnesota, the elements of trespass are a rightful possession in the plaintiff and unlawful

entry upon such possession by the defendant.” (quotation omitted)); Poppler v. Wright

Hennepin Co-op Elec. Ass’n, 834 N.W.2d 527, 551 (Minn. App. 2013) (stating that “[t]he




                                             6
gist of the tort of trespass is the intentional interference with rights of exclusive

possession” (quotation omitted)), aff’d, 845 N.W.2d 186 (Minn. 2014).

         Further, in addition to having a possessory interest in the limited common

elements, A.K. was also part-owner of all of the condominium property, including her

unit, the common elements, and the limited common elements. As a part-owner of the

limited common elements adjoining her unit, A.K. had a claim of right that allowed her to

exclude others with no ownership interest from that area. Appellant offered no evidence

to show that he had either an ownership or possessory interest in any of the condominium

property. He did not offer evidence to show that he owned a condominium unit on the

property. Moreover, he did not offer evidence to show that he had a possessory interest

in the property by meeting the Association’s definition of a “renter,” because he “leas[ed]

or rent[ed] from a Unit Owner.”1 As such, appellant did not offer sufficient evidence to

establish a claim of right to be in the area where he trespassed.

         Affirmed.




1
    Appellant resided in his mother’s condominium.

                                               7